         Case 2:19-cr-00134-JFC Document 163 Filed 05/12/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Criminal No. 19-134
                                             )
TERRY SUGGS JR.                              )

          UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S
                MOTION FOR A FRANKS HEARING (DOC NO. 135)

       The United States, through undersigned counsel, respectfully submits that Defendant Terry

Suggs Jr.’s Motion for an Evidentiary Hearing Pursuant to Franks v. Delaware (Doc. No. 135)

must be denied and in support thereof, states as follows:

I.     INTRODUCTION AND FACTUAL BACKGROUND

       On May 8, 2019, a federal grand jury returned a three-count Indictment, charging the

defendants with conspiracy to distribute 5 kilograms or more of cocaine (Count One) and

possession with intent to distribute 5 kilograms or more of cocaine at Counts Two (Clark) and

Three (Suggs). See Doc. No. 19. As the Court has already summarized:

               Essentially, a police task force was working with a confidential informant
               (“CI”) to set up a purchase of 5 kilograms of cocaine from Suggs’ co-
               defendant in this case, Jermaine Clark (“Clark”). About a week before the
               transaction, they obtained a GPS/911 “ping” search warrant on Clark’s
               phone. They knew Clark drove a Chevy Traverse. On February 24, 2019,
               they got ping data showing that Clark was driving from his home in
               Philadelphia, Pennsylvania, to Pittsburgh, Pennsylvania. The government
               avers that the CI told agents that Clark’s cousin was with him in Pittsburgh
               and was driving a gray Subaru Tribeca.

               On February 25, 2019, the CI called Clark to set a time and place for the
               drug deal. Surveillance was put in place. Agents saw Clark drive to the
               meeting place in the Chevy Traverse and confirmed that the registration
               matched that given by the CI. Agents also saw a gray Subaru arrive and park
               in front of the Chevy. An individual (later identified as Suggs) got out of
               the Subaru, left the engine running, and got into the passenger seat of the
               Chevy. Agents arrested Clark and Suggs. Both denied knowing anything
               about the Subaru. Agents towed both cars to a secured lot. A K9 drug sniff

                                                 1
         Case 2:19-cr-00134-JFC Document 163 Filed 05/12/21 Page 2 of 8




               alerted on both vehicles. Agents obtained a search warrant for both cars and
               recovered 5 kilograms of suspected cocaine from the Chevy and 18
               kilograms of suspected cocaine and $8,060.00 in cash from the Subaru.
               Subsequent tests showed that the drugs recovered from the Chevy and
               Subaru contained a mix of cocaine and methamphetamine. Both vehicles
               had hidden hydraulic traps. The packaging of the drugs in each vehicle was
               identical.

Doc. No. 152, p. 1-2.

       On July 8, 2019, Mr. Suggs filed a Motion to Suppress and Brief in Support. See Doc.

Nos. 59, 60. On August 22, 2019, the government filed its Response in Opposition – the

government incorporates by reference the factual background provided in its Response in

Opposition to Mr. Sugg’s Motion to Suppress. See Doc. No. 70. Nearly one (1) year later, on

August 18, 2020, Mr. Suggs filed an Amendment to Motion to Suppress Evidence, requesting a

Franks hearing. See Doc. No. 135. On May 5, 2021, the court held an evidentiary hearing for the

pending Motion to Suppress and provided defense counsel with the opportunity to make a

“substantial preliminary showing” that Mr. Suggs was entitled to a Franks hearing. Defense

counsel did not present any witnesses, statements or affidavits in support thereof and, instead,

rested on its filing and the record before the Court.

II.    ANALYSIS

       In Franks v. Delaware, the Supreme Court determined that a criminal defendant has the

right to challenge the truthfulness of factual statements made in an affidavit of probable cause

supporting a warrant if he can make the requisite substantial preliminary showing. 438 U.S. 154,

155-56 (1978); United States v. Yusuf, 461 F.3d 374, 383 (3d Cir. 2006). The Third Circuit has

extended this right to permit challenges based on factual omissions from the warrant affidavit. See

Yusuf, 461 F.3d at 383; Wilson v. Russo, 212 F.3d 781, 787 (3d Cir. 2000).




                                                  2
         Case 2:19-cr-00134-JFC Document 163 Filed 05/12/21 Page 3 of 8




       The Supreme Court held that a defendant may attack a search warrant if it was procured

through false information. Franks, 438 U.S. 171. This does not mean “that every fact recited in

the warrant affidavit [must] necessarily [be] correct, for probable cause may be founded upon

hearsay and upon information received from informants, as well as upon information within the

affiant=s own knowledge that sometimes must be garnered hastily.” Id. at 165. As the Franks

Court recognized, to be successful, a defendant must point to something more than just innocent

errors and muddled facts in the affidavit. Id. at 171-72.

       That “something more” has long been memorialized in a two-part test, each part of which

must be proven by a preponderance of the evidence. Sherwood v. Mulvihill, 113 F.3d 396, 399

(3d Cir. 1997); United States v. Calisto, 838 F.2d 711, 714 (3d Cir. 1988). First, the defendant

must prove that the affiant “knowingly and intentionally, or with reckless disregard for the truth,”

made false or misleading statements in the warrant affidavit. Sherwood, 113 F.3d at 399. Further,

those “allegations of deliberate falsehood or of reckless disregard of the truth . . . must be

accompanied by an offer of proof.=@ United States v. Harvey, 2 F.3d 1318, 1323 (3d Cir. 1993),

quoting Franks, 438 U.S. at 171). Vague or conclusory allegations of falsity or reckless disregard

are insufficient. Harvey, 2 F.3d at 1323-24 (defendant=s failure to offer contradictory evidence to

affidavit=s factual assertions did not satisfy offer of proof requirement). Second, he must

demonstrate that these statements were material, or necessary to the finding of probable cause.

Sherwood, 113 F.3d at 399. When both factors are present, the Fourth Amendment requires

exclusion of the fruits of the search just as though probable cause was lacking on the face of the

warrant itself. United States v. Frost, 999 F.2d 737, 742-43 (3d Cir. 1993), citing Franks, 438

U.S. at 155-56.




                                                 3
         Case 2:19-cr-00134-JFC Document 163 Filed 05/12/21 Page 4 of 8




       If “the defendant makes the requisite substantial showing for a Franks hearing and then, at

that hearing, shows by a preponderance of the evidence that material statements in the affidavit

are either recklessly or intentionally untruthful, the fruits of the search must be excluded unless

the remaining content of the warrant is sufficient to establish probable cause.” United States v.

Brown, 3 F.3d 673, 676 (3d Cir. 1993). When, however, “a warrant is obtained based upon a false

statement made in a supporting affidavit . . . , [i]f the falsity is based upon an omission rather than

a misstatement of facts, the court must remove the falsehood by supplying the omitted information

to the original affidavit, and subsequently determining if the affidavit with the added information

contains sufficient probable cause.” Sherwood, 113 F.3d at 399. If the offending information is

included and probable cause remains, a Franks hearing is not required. Franks, 438 U.S. at 155-

56.

       As this Court noted in United States v. Rice, No. CR 17-338, 2019 WL 1449744 (W.D. Pa.

Apr. 2, 2019), aff’d, 825 F. App’x 74 (3d Cir. 2020), the Third Circuit has explained the

“substantial preliminary showing” required by the defendant, as follows:

               To obtain a Franks hearing, the defendant must make a “substantial
               preliminary showing that a false statement knowingly and intentionally, or
               with reckless disregard for the truth, was included by the affiant in the
               warrant affidavit, and [that] the allegedly false statement is necessary to the
               finding of probable cause.” ... To meet this threshold, a challenger must
               present more than conclusory statements that the affidavit contains false
               statements or omissions.... The challenger must specifically identify
               allegedly false statements or omissions in the affidavit and provide a
               statement of reasons supporting the argument.... The challenger must also
               provide an offer of proof or give a satisfactory explanation for the absence
               of proof.... Sworn affidavits or reliable statements from witnesses are
               examples of offers of proof sufficient to satisfy the substantial preliminary
               showing.... When demonstrating that the affiant omitted a material fact or
               included a false statement with the requisite mens rea, it is insufficient to
               prove the affiant acted with negligence or made an innocent mistake....




                                                  4
         Case 2:19-cr-00134-JFC Document 163 Filed 05/12/21 Page 5 of 8




Id. at *14-15 (citing United States v. Heilman, 377 F. App’x 157, 177 (3d Cir. 2010) (citations

omitted); see also United States v. Ewell, Criminal No. 13-125, 2016 WL 463784, at *21 (W.D.

Pa. Feb. 8, 2016) (holding innocent mistakes and negligent errors by law enforcement agents

cannot serve as the basis for a Franks hearing).

       In Franks, the Supreme Court explicitly expressed these concerns with respect to search

warrants: to mandate an evidentiary hearing, the challenger’s attack must be more than conclusory

and must be supported by more than a mere desire to cross-examine. 438 U.S. at 171. This strict

preliminary showing requirement is intended to “prevent the misuse of a veracity hearing for

purposes of discovery or obstruction.” Id. at 170.

       If the defendant has met this substantial preliminary showing and obtains a hearing, the

Third Circuit has further explained that,

               the challenger must prove by a preponderance that (1) the affiant made false
               statements or omissions intentionally, knowingly, or with reckless disregard
               for the truth, and (2) such statements were material to the probable cause
               determination.... If the challenger satisfies this burden, we will excise the
               false statements and omissions from the affidavit and assess whether the
               corrected affidavit establishes probable cause.

Rice, No. CR 17-338, 2019 WL 1449744, at *14 (citing Heilman, 377 F. App’x at 177).

       Here, Mr. Suggs has not established his entitlement to a Franks hearing. First, he has failed

to identify allegedly false statements or omissions in the affidavit, and, second, he has failed to

provide a statement of reasons supporting the argument. Rather, after a “brief review of the

evidence,” Mr. Suggs argues that the co-affiants, of the affidavit in support of the search warrant

for the [Subaru], omitted the following information:

               1.      “contact and conversation was solely with Mr. Clarke [sic]”;

               2.      “no information was presented about the presence or non-presence of
                       another person or vehicle”;


                                                   5
         Case 2:19-cr-00134-JFC Document 163 Filed 05/12/21 Page 6 of 8




               3.      “no controlled purchase had occurred prior to the seizure of the vehicles and
                       the persons”;

               4.      “no evidence to include this Defendant in the arranged transaction”;

               5.      “that investigators and the confidential informant were not aware of [Suggs]
                       existence”;

               6.      “that no calls had been made to this Defendant nor did he possess a phone
                       that received any such calls”; and,

               7.      “neither of the vehicles were registered to the Defendant.”

(Doc. No. 135, ¶¶ 3, 9, 11). Mr. Suggs did not attach the search warrant affidavit to his Motion.

Former counsel, in Mr. Suggs’ Motion to Suppress (Doc. No. 60), which was filed on July 8, 2019,

attached a search warrant affidavit that was provided to the defendant in an initial discovery

production and contained the government’s redactions. See Doc. No. 60-2. On or about December

12, 2019, however, the government provided defendants with a less-redacted version of the search

warrant affidavit, which is attached hereto as Exhibit A.

       Contrary to defendant’s assertion, the co-affiants did not omit information pertaining to

paragraphs 1, 3, 6 and 7, above. Rather, the co-affiants informed the Court that 1) the CI’s cocaine

source of supply was Clark, and not Suggs (e.g. “CI stated that he/she has bought [cocaine] from

CLARK on numerous occasions”); 2) the “contact,” “conversation,” and “calls,” related to

consummating the drug deal, were between the CI and CLARK, and not Suggs (e.g. “CI …place[d]

recorded phone calls to CLARK to arrange for the delivery of cocaine.”); 3) the controlled

purchase/“buy-bust” with the CI did not occur because law enforcement converged on the vehicles

(e.g. “On February 25th, 2019, at approximately 16:30 CLARK arrived in the 1400 block of Grant

St in North Braddock, PA . . . [a]t this time, surveillance officers converged and took into custody,

CLARK, and ….SUGGS[.]”); and, 4) the Subaru was associated with Suggs because he was

observed driving the vehicle (e.g. “Both Clark and Suggs stated that the grey Subaru and grey

                                                 6
          Case 2:19-cr-00134-JFC Document 163 Filed 05/12/21 Page 7 of 8




Traverse were not theirs, however shortly before moving in Detective Hetherington had observed

SUGGS exit the driver’s seat of the Subaru[.]”).

        Mr. Suggs also argues that the co-affiants omitted the following information, which is set

forth in paragraphs 2, 4, and 5 above: “no information was presented about the presence or non-

presence of another person or vehicle”; “no evidence to include this Defendant in the arranged

transaction”; “that investigators and the confidential informant were not aware of [Suggs]

existence.”     The co-affiants did not include this information in the affidavit because law

enforcement was aware of the presence of another person (e.g. “The CI stated that CLARK was

accompanied by a black male who was approximately six feet tall with short black hair . . . that

CLARK identified . . . as his cousin.”) and another vehicle (e.g. “The CI stated that CLARK’s

cousin was driving a grey in color Subaru SUV.”).

        Mr. Suggs’ bald assertions and utter disregard for the plain language of the affidavit are

wholly insufficient to meet his burden of proof. After all, a Franks hearing should not be scheduled

based upon bare claims that an affiant should have included more information in the affidavit.

Indeed, “in many cases it is not only appropriate but desirable for officers to provide the magistrate

with a distilled version of the circumstances giving rise to probable cause.” Dempsey v. Bucknell

University, 834 F.3d 457, 471 n.10 (3d Cir. 2016). “[F]or practical reasons courts simply ‘cannot

demand that police officers relate the entire history of events leading up to a warrant application.’”

Id. at 471 (quoting Wilson v. Russo, 212 F.3d 781, 787 (3d Cir. 2000)). Further, vague or

conclusory allegations of falsity or reckless disregard are insufficient to establish a substantial

preliminary showing. United States v. Harvey, 2 F.3d 1318, 1323-24 (3d Cir. 1993) (defendant’s

failure to offer contradictory evidence to affidavit’s factual assertions did not satisfy offer of proof

requirement).

                                                   7
         Case 2:19-cr-00134-JFC Document 163 Filed 05/12/21 Page 8 of 8




III.   CONCLUSION

       Here, Mr. Suggs has failed to make a substantial preliminary showing. He has failed to

identify any omissions and has failed to provide the requisite contrary account and offer of proof

contradicting the affidavit, much less one supported by witness statements or affidavits. Nor could

he. Even at the May 5, 2021 hearing, when the Court gave Mr. Suggs an opportunity to make such

a showing, he declined to do so, resting instead on the record before the Court. For the reasons set

forth herein, Mr. Suggs is not entitled to a hearing, and his motion should be denied outright.



                                              Respectfully submitted,


                                              STEPHEN R. KAUFMAN
                                              Acting United States Attorney

                                              /s/ Rebecca L. Silinski
                                              REBECCA L. SILINSKI
                                              Assistant U.S. Attorney
                                              700 Grant Street, Suite 4000
                                              Pittsburgh, Pennsylvania 15219
                                              (412) 894-7403 (Phone)
                                              (412) 894-7311 (Fax)
                                              rebecca.silinski@usdoj.gov
                                              PA ID No. 320774




                                                 8
